— Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered March 13, 2009 in an action for breach of contract. The order granted in part the motion of plaintiff to dismiss certain amended counterclaims.
Now, upon reading and filing the stipulation of discontinuance of appeals signed by the attorneys for the parties on April 2, 2010,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present — Martoche, J.P., Centra, Fahey, Peradotto and Pine, JJ.